DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Summary
Claims 1, 4, 6, 7, 8, 10, 13, 15, 16, 17, 19,  are amended. 
Claims 2, 3, 11, 12 and 20 are canceled herein

Response to Arguments/Amendment
a)
The amendment, to claims 1, 4, 6, 7, 8, 10, 13, 15, 16, 17, 19 has not overcome the rejection. Thus the previous rejection remains.

b)
Applicant’s arguments with respect to claims #1-20 have been considered but they are not persuasive.


Development

1)  
Applicant argues that the main reference AGIWAL does not teach the amended claims limitation related to the indication transmitted by the base station after receiving request of SI.

Examiner respectfully disagrees as the amended claims have been treated as per the claims analysis below where after a request the terminal can receive indication that all other SI have been transmitted and acquired by the terminal (See  [0156-0158];  [0188-0190];  [0198]).


Conclusion
Therefore for each of these about reasons, Reference #1 does teach all of the limitations of claim 1. Claim 10, 19 contain similar features as claim 1, therefore it is subject to all explanations above. The rejections on the dependent claims with respective to claim 1 and claim 10 and Claim 19 remain. 

Therefore, Applicant requests that this art ground of rejection of these claims under 35 U.S.C. §102 to be withdrawn has been denied. 







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated  by Agiwal (US 2017/0251500 A1).

Regarding Claim 1, 10, 19
Agiwal teaches a method for acquiring system information (See [Abstract]), comprising:

Transmitting (See [0085]; transmit request for system information), by a terminal (Fig.6(UE)), a system information request (See Fig.6(S640); [0085]; request for system information) to a base station (Fig.6(BS)); 

(Fig.6(UE)), a system information request response (See Fig.6(S650)); [0085]; SI response from BS)) transmitted by the base station (Fig.6(BS)), 
                 wherein the system information request response (See Fig.6(S650)); [0085]; SI response from BS)) comprises 

transmission indication information of the system information (See  [0156-0158];  [0188-0190];  [0198]; SI may include indication of SI);

                 wherein the transmission indication information (See [0156-0158]; [0188-0190]; [0198];   SI may include indication of broadcasted or on demand SI) is used to indicate that the terminal acquires (See [0156-0158]; [0188-0190]; [0198];  indicate that UE acquires system information according to broadcasting or unicasting), 
                               based on the transmission indication information (See [0156-0158]; [0188-0190]; [0198]; broadcasted or on demand SI), 
                                                   the system information transmitted (See [0156-0158]; [0188-0190]; [0198]; SI response can be broadcasted or unicasted) by the base station (Fig.6(BS)).

and

acquiring, by the terminal, according to the transmission indication information (See [0156-0158]; [0188-0190]; [0198];  indication of 1) the system information transmitted by the base station (See [0156-0158]; [0188-0190]; [0198]; received the PRACH-SI info).



Regarding Claim 4,  13
Agiwal teaches all the features with respect to claim 1, 10 and Agiwal further teaches 
                
              wherein 
the transmission indication information is used to indicate that the system information is transmitted based on a transmission parameter of the system information  (See [0059]; [0085-0088]; [0156-0158];  [0188-0190]; broadcasted or unicasted, duration , periodicity) carried in minimum system information (See [0079-0081]; minimum SI indicates), 

or 

the transmission indication information is used to indicate that the system information is transmitted based on a pre-configured transmission parameter of the system information (See [0059]; [0085-0086]; [0156-0157]; [0188-0190];  broadcasted or unicasted), or 

(See [0059]; [0085-0086]; [0156-0157]; [0188-0190]; broadcasted or unicasted).


Regarding Claim 5, 14
Agiwal teaches all the features with respect to claim 4, 13 and Agiwal further teaches 


wherein the transmission parameter (See [0059]; [0088]; [0085-0086]; [0156-0157]; broadcasted or on demand indication)) comprises: 

an effective transmission duration and a transmission period (See [0059];  [0088]), 

the acquiring, by the terminal, according to the transmission indication information (See [0085-0086]; [0156-0158]; [0188-0190]),
the system information transmitted by the base station  (See [0085-0086]; [0156-0157]; [0188-0190]), comprises:


after the system information request response is received (See [0085-0086]; [0156-0158]; [0188-0190]), 


repeatedly performing, by the terminal, an action of receiving the system information according to the transmission period (See [0059]; [0088]; monitors SiB in one or more periods) and 

stopping receiving the system information when the system information is successfully received (See [0059]; [0088]; UE checks for SI response)).

or 

the terminal stopping receiving the system information when a receiving duration reaches the effective transmission duration (See [0059]; [0088]; monitors SI windows in scheduling specified in minimum SI);

              wherein the receiving duration is a duration of performing the receiving action
from a time instance when the system information request response is received (See [0059]; [0088]; SI scheduling windows is set).



Regarding Claim 6,  15
Agiwal teaches all the features with respect to claim 4, 13 and Agiwal further teaches 
(See [0085-0086]; [0156-0158]), 
further comprising:

retransmitting, by the terminal, the system information request to the base station
when the system information cannot be successfully received according to the
transmission parameter (See [0059]; [0088]).


Regarding Claim 8, 17
Agiwal teaches all the features with respect to claim 4, 13 and Agiwal further teaches 

                 wherein the transmission parameter (See [0049]; [0052-0054]; [0081-0082]; [0087-0088]) comprises at least one of the following:

 a transmission manner (See [0049]; [0052-0054]; [0081-0082]; [0087-0088]; broadcast or unicast), 
a transmission period (See [0049]; [0052-0054]; [0081-0082]; [0087-0088]; periodicity), 
a number of transmission times (See [0049]; [0052-0054]; [0081-0082]; [0087-0088]; one or more periods), 
a transmission start position (See [0049]; [0052-0054]; [0081-0082]; [0087-0088]; SI Windows), 

a resource used for transmission (See [0049]; [0052-0054]; [0081-0082]; [0087-0088]; PRACH), and 
an effective transmission duration (See [0049]; [0052-0054]; [0081-0082]; [0087-0088]; SI Windows).

(The term at least one means that one or more of the these limitations could be analyzed)


Regarding Claim 9, 18
Agiwal teaches all the features with respect to claim 1, 10 and Agiwal further teaches 
                 wherein, the receiving, by the terminal, the system information request response transmitted by the base station (See [0085-0086]; [0156-0157]),  comprises:

receiving, by the terminal, feedback information transmitted by the base station
for a physical random access resource (See [0120-10121]; [0136]; [0148]; [0156]), 
                    wherein the feedback information carries the system information request response (See [0120-10121]; [0136]; [0148]; [0156]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Agiwal (US 2017/0251500 A1) in view of  Weeb (US 10524283 B2).

Regarding Claim 7, 16
Agiwal teaches all the features with respect to claim 4 , 13

But Agiwal fails to explicitly recite
                 after the receiving, by the terminal, the system information request response transmitted by the base station, further comprising:

transmitting, by the terminal, reception feedback information to the base station
when the system information is successfully received according to the transmission
parameter, 



However in analogous art,
Weeb teaches about a telecommunication network including at least one UE and one base station wherein the UE transmit an acknowledgment of successful transmission data to a base station (See (Column 16, line 48 to Column 17, line 5)). ]


Agiwal and Weeb are analogous art because they all pertain to wireless telecommunication network.  Agiwal teaches about setting up successful communication transmission between UE and Base Station in LTE system by setting up needed system information. Weeb teaches about a telecommunication network including at least one UE and one base station wherein the UE transmit an acknowledgment of successful transmission data to a base station. Agiwal could use Weeb features in order to stop transmission of needed System Information from Base Station by acknowledging successful transmission of requested one. Therefore it would have been obvious to someone of ordinary skill at the time of the filling of the application to combine Agiwal and Weeb as to obtain an successful telecommunication system.     






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646